Exhibit (10)W(iii)

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT is entered into and effective as of this           day of
           , 20    , (the “Date of Grant”), by and between Ecolab Inc. (the
“Company”) and                  (the “Grantee”).

A.            The Company has adopted the Ecolab Inc. 2005 Stock Incentive Plan,
(the “Plan”), authorizing the Board of Directors of the Company, or a committee
as provided for in the Plan (the Board or such a committee to be referred to as
the “Committee”), to grant restricted stock awards to certain employees of the
Company and its Subsidiaries.

B.            The Company desires to give the Grantee a proprietary interest in
the Company and an added incentive to advance the interests of the Company by
granting to the Grantee a restricted award of shares of common stock of the
Company pursuant to the Plan.

Accordingly, the parties agree as follows:

ARTICLE 1.           GRANT OF AWARD.

The Company hereby grants to the Grantee a restricted stock award (the “Award”)
consisting of                    (        ) shares (the “Award Shares”) of the
Company’s common stock, par value $1.00 per share (the “Common Stock”),
according to the terms and subject to the restrictions and conditions
hereinafter set forth and as set forth in the Plan.  Reference to the Award
Shares in this Agreement will be deemed to include the Non-Quarterly Dividend
Proceeds (as defined in Section 3.2 of this Agreement) with respect to such
Award Shares that are retained and held by the Committee as provided in
Section 3.2 of this Agreement.

ARTICLE 2.           GRANT RESTRICTION.

2.1           Restriction and Forfeiture.  The Grantee’s right to retain the
Award Shares will be subject to the Grantee remaining in the continuous employ
or service of the Company or any Subsidiary for a period of            (       )
years (the “Restriction Period”) following the Date of Grant; provided, however,
that such employment period restrictions (the “Restrictions”) will lapse and
terminate prior to end of the Restriction Period with respect to        % of the
Award Shares (excluding any fractional portion less than one share) on the
              anniversary of the Date of Grant and with respect to the remaining
Award Shares on the              anniversary of the Date of Grant.

2.2           Termination of Employment or Other Service.

(a)           In the event that the Grantee’s employment or other service with
the Company and all Subsidiaries is terminated by reason of the Grantee’s death
or Disability, all Restrictions applicable to the Award Shares will immediately
lapse and terminate.

(b)           In the event that the Grantee’s employment or other service with
the Company and all Subsidiaries is terminated by reason of the Grantee’s
Retirement or for any reason other than death or Disability, all rights of the
Grantee under the Plan and this Agreement will immediately


--------------------------------------------------------------------------------


terminate without notice of any kind, and this Award will be terminated and all
Award Shares with respect to which Restrictions have not lapsed will be
forfeited and returned to the Company.

2.3           Change in Control.  In the event of a Change in Control, all
Restrictions applicable to Award Shares will immediately lapse and terminate.

2.4           Effects of Actions Constituting Cause.  Notwithstanding anything
in this Agreement to the contrary, in the event that the Grantee is determined
by the Committee, acting in its sole discretion, to have committed any action
which would constitute Cause, irrespective of whether such action or the
Committee’s determination occurs before or after termination of the Grantee’s
employment with the Company or any Subsidiary, all rights of the Grantee under
the Plan and this Agreement shall terminate and be forfeited without notice of
any kind.  The Company may defer the vesting of the Award Shares for up to
forty-five (45) days in order for the Committee to make any determination as to
the existence of Cause.

ARTICLE 3.           ISSUANCE OF AWARD SHARES.

3.1           Privileges of a Stockholder; Transferability.  As soon as
practicable after this Agreement is executed and delivered, the Award Shares
will be transferred on the books of the Company into the name of, or into an
account for the benefit of, the Grantee.  Except as provided in Section 3.2 of
this Agreement, the Grantee will have all voting, dividend, liquidation and
other rights with respect to the Award Shares in accordance with their terms
upon becoming the holder of record of such shares; provided, however, that prior
to the lapse or other termination of the Restrictions applicable to Award
Shares, such shares will not be assignable or transferable by the Grantee,
either voluntarily or involuntarily, and may not be subjected to any lien,
directly or indirectly, by operation of law or otherwise.  Any attempt to
transfer, assign or encumber the Award Shares other than in accordance with this
Agreement and the Plan will be null and void and will void the Award, and all
Award Shares for which the Restrictions have not lapsed will be forfeited and
immediately returned to the Company.

3.2           Dividends and Other Distributions.  The Grantee will have no right
to receive dividends or distributions with respect to Award Shares, including
stock dividends or dividends in kind, the proceeds of any stock split or the
proceeds resulting from any changes or exchanges described in Article 4 of this
Agreement (all of which will collectively be referred to as “Non-Quarterly
Dividend Proceeds”).  The Committee may, in its sole discretion, distribute such
Non-Quarterly Dividend Proceeds to the Grantee or it may direct the retention
and holding of such proceeds subject to the Restrictions and the other terms and
conditions of this Agreement.  In addition, the Committee may, in its sole
discretion, cause such Non-Quarterly Dividend Proceeds to be paid to the Company
pursuant to Article 7 of this Agreement in order to satisfy any federal, state
or local withholding or other employment-related tax requirements attributable
to such dividends or to the Grantee’s receipt of the Award or the lapse or
termination of the Restrictions applicable to Award Shares.

ARTICLE 4.           ADJUSTMENTS.

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
change in the corporate structure or shares of the Company, the Committee (or,
if the Company is not the surviving corporation in any such transaction, the
board of directors of the surviving corporation), in order to prevent dilution
or enlargement of the rights of the

2


--------------------------------------------------------------------------------


Grantee, will make appropriate adjustment (which determination will be
conclusive) as to the number and kind of securities subject to this Award.

ARTICLE 5.           RIGHTS AS A STOCKHOLDER.

The Grantee will have no rights as a stockholder with respect to any of the
Award Shares until the Grantee becomes the holder of record of such Award
Shares, and no adjustments will be made for dividends or other distributions or
other rights as to which there is a record date preceding the date the Grantee
becomes the holder of record of such Award Shares.

ARTICLE 6.           EMPLOYMENT OR SERVICE.

Nothing in this Agreement will be construed to (a) limit in any way the right of
the Company to terminate the employment or service of the Grantee at any time,
or (b) be evidence of any agreement or understanding, express or implied, that
the Company will retain the Grantee in any particular position at any particular
rate of compensation or for any particular period of time.

ARTICLE 7.           WITHHOLDING TAXES.

7.1           General Rules.  The Company is entitled to (a) withhold and deduct
from future wages of the Grantee, or cause to be paid to the Company out of
Non-Quarterly Dividend Proceeds, all legally required amounts necessary to
satisfy any federal, state or local withholding tax requirements attributable to
the receipt of the Award, the receipt of dividends or distributions on Award
Shares, or the lapse or termination of the Restrictions applicable to Award
Shares, (b) withhold cash paid or payable or Award Shares issued or issuable to
the Grantee, or (c) require the Grantee to promptly remit the amount of such
withholding to the Company.  In the event that the Company is unable to withhold
such amounts, for whatever reason, the Grantee must promptly pay to the Company
an amount equal to the amount the Company would otherwise be required to
withhold under federal, state or local law.

7.2           Special Rules.  The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require the Grantee
to satisfy, in whole or in part, any withholding or tax obligation as described
in Section 7.1 above by electing to tender, or by attestation as to ownership
of, Previously Acquired Shares that have been held for the period of time
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes and that are otherwise acceptable to the Committee.  For purposes of
satisfying the Grantee’s withholding or employment-related tax obligation,
Previously Acquired Shares tendered or covered by an attestation will be valued
at their Fair Market Value.

ARTICLE 8.           SUBJECT TO PLAN.

8.1           Terms of Plan Prevail.  The Award and the Award Shares granted
pursuant to this Agreement have been granted under, and are subject to the terms
of, the Plan.  The terms of the Plan are incorporated by reference in this
Agreement in their entirety, and the Grantee, by execution of this Agreement,
acknowledges having received a copy of the Plan.  The provisions of this
Agreement will be interpreted as to be consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan.  In
the event that any provision in this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan will prevail.

3


--------------------------------------------------------------------------------


8.2           Definitions.  Unless otherwise defined in this Agreement, the
terms capitalized in this Agreement have the same meanings as given to such
terms in the Plan.

ARTICLE 9.           MISCELLANEOUS.

9.1           Binding Effect.  This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties hereto.

9.2           Governing Law.  This Agreement and all rights and obligations
under this Agreement will be construed in accordance with the Plan and governed
by the laws of the State of Minnesota without regard to conflicts of law
provisions.  Any legal proceeding related to this Agreement will be brought in
an appropriate Minnesota court, and the parties to this Agreement consent to the
exclusive jurisdiction of the court for this purpose.

9.3           Entire Agreement.  This Agreement and the Plan set forth the
entire agreement and understanding of the parties hereto with respect to the
grant and exercise of this Award and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and vesting of this Award and the administration of the Plan.

9.4           Amendment and Waiver.  Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties hereto or, in the case of a waiver, by the
party waiving compliance.

9.5           Captions.  The Article, Section and paragraph captions in this
Agreement are for convenience of reference only, do not constitute part of this
Agreement and are not to be deemed to limit or otherwise affect any of the
provisions of this Agreement.

9.6           Counterparts.  For convenience of the parties hereto, this
Agreement may be executed in any number of counterparts, each such counterpart
to be deemed an original instrument, and all such counterparts together to
constitute the same agreement.

The parties hereto have executed this Agreement effective the day and year first
above written.

 

 

 

By execution hereof, the Grantee acknowledges having received a copy of the
Plan.

 

 

 

 

 

 

ECOLAB INC.

 

 

GRANTEE

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

(Signature)

Its

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 

(City, State, Zip)

 

 

 

 

 

 

 

 

 

SSN

 

 

4


--------------------------------------------------------------------------------